Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 pak TE.ED
UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

 

AO 91 (Rev. 11/11) Criminal Complaint CEP 1 g ania
UNITED STATES DISTRICT COURT _
for the MITCHELL R. ELFERS
CLERK

District of New Mexico

 

 

 

United States of America ) ~
. 4
Jonathan GOMEZ Case No. M
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2002-2016 in the county of Dona Ana & Others in the
_ Districtof | NewMexico __, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1962(d) Racketeer Influenced and Corrupt Organizations (RICO)

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

eS

Complainant’s signature

 

 

Thomas C. Neale, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 09/16/2019 7 Unis > wetee)

Judge ’s signature b

City and state: Albuquerque, New Mexico Hon. Karen B. Molzen, US Magistrate Judge
Printed name and title

 

 
 

Case 1:19-mj-03189-KBM Document 1 Filed 09/16/19 Page 2 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

INTRODUCTION
I, Thomas Neale, being duly sworn, depose and say:
1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and was previously a
police officer in Richmond, Virginia. Since October 2015, I have served as an FBI case agent in
the government’s racketeering case against the New Mexico Syndicate, more commonly referred
to as the Syndicato de Nuevo Mexico, Sindicato Nuevo Mexico, or SNM (hereinafter “SNM
Gang”). I have set forth some of the facts and information about that investigation herein.
2. This affidavit is being submitted in support of an arrest warrant and criminal complaint
charging JONATHAN GOMEZ, AKA “BABY G,” (born in 1982) with Racketeer Influenced
and Corrupt Organizations (RICO) Conspiracy in violation of 18 U.S.C. § 1962(d).
BACKGROUND OF THE INVESTIGATION AND AFFIANT’S
EXPERTISE PERTAINING TO THE SNM GANG:
3. The FBI investigation into the SNM Gang began in March 2015 when leaders of the gang
called for the murder of two high ranking members of the New Mexico Corrections Department
(NMCD). The threat culminated in late 2015, when incarcerated leaders of the SNM Gang
directed members on the street to acquire firearms and kill the NMCD officials.
The Phase I Takedown
4. In December 2015, forty SNM members and associates were indicted on federal
racketeering, drug, and firearm charges within the District of New Mexico. Shortly thereafter,
multiple FBI Special Weapons and Tactics (SWAT) teams deployed around the state and
executed forty-six federal search warrants. Contemporaneous with the service of the search
warrants, five NMCD prisons around the state were placed on lock-down and all SNM inmates
within the prisons were searched. In addition, fifty-five SNM members on state parole or

probation were contacted and searched by NMCD officers and law enforcement. The prison

Page | 1

 

 
 

Case 1:19-mj-03189-KBM Document 1 Filed 09/16/19 Page 3 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

shakedowns and probation/parole searches yielded additional arrests, interviews and intelligence
information.
5. In the months that followed the Phase I Takedown, case agents arrested several additional
SNM members and associates and charged them with VICAR homicide; firearm violations;
tampering with and retaliating against a witness, victim, or an informant; possession with intent
to distribute controlled substances; and conspiracy to distribute controlled substances.

The Phase II Takedown
6. In April 2016, FBI agents and federal prosecutors presented additional evidence to a
federal Grand Jury and obtained two supplementary Indictments against thirty-nine additional
members and associates of the SNM. The two Indictments incorporated counts of RICO
conspiracy; VICAR (murder, attempt murder, conspiracy to commit murder, assault with a
deadly weapon resulting in serious bodily injury and conspiracy to commit assault with a deadly
weapon resulting in serious bodily injury); being a felon in possession of a firearm; using or
carrying a firearm during and in relation to a crime of violence; and aiding and abetting.

The Phase III Takedown

7. In September 2016, FBI agents served twelve-federal search warrants on SNM members
believed to be plotting to disrupt the government’s investigation by murdering witnesses and
informants. Case agents also developed information indicating SNM members had discussed
killing FBI agents and federal prosecutors. Select SNM members in the U.S. Bureau of Prisons
(BOP) and NMCD prisons were also searched. During the service of the Phase III search
warrants, agents seized twelve-firearms from residences in Albuquerque, New Mexico, and

arrested several subjects.

Page | 2

 
 

Case 1:19-mj-03189-KBM Document 1 Filed 09/16/19 Page 4 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

The Present-Day Status of the Investigation
8. The FBI continues to monitor the SNM and target certain members for prosecution, based
on their relentless commitment to criminal activity. The United States, through its investigative
team, has become aware of grave threats directed at several government witnesses and
cooperating defendants in the United States’ case against the gang.
9. Over the course of this investigation, which remains active, approximately 127 SNM
members and associates have been arrested. More than ninety of those arrested were charged
with federal violations. Forty-four defendants have been charged with federal racketeering
(VICAR/RICO) violations, and the vast majority of the defendants in this investigation have pled
guilty.
10. In the paragraphs that follow, I have sought to describe the general background, roles,
purposes, and means and methods of SNM Gang. Many of my opinions, beliefs, and assertions
are based on my training and experiences investigating prison and street gangs. Over the course
of the SNM Gang investigation, I have completed and/or participated in logical investigative
techniques, including, but not limited to the following: debriefs of current and former SNM
members and associates; electronic evidence (covert recordings, prison phone calls) review;
Confidential Human Source (CHS) recruitment, tasking, and collection; preparation and
application of case-related search warrants; review of letters sent to/from SNM members and
associates; participation in controlled purchases of narcotics and firearms.
11. These experiences, as well as information (reports, affidavits, expert opinions, etc.)
received from other law enforcement officials, are the basis upon which I support my opinions,
beliefs, and assertions throughout this affidavit.

INTRODUCTORY ALLEGATIONS

THE SYNDICATO DE NUEVO MEXICO GANG (SNM)
Page | 3

 
 

Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 5 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

12. At various times relevant to this Complaint, the defendant, JONATHAN GOMEZ, a.k.a.
“BABY G,” was a member of the Syndicato de Nuevo Mexico Gang (SNM) Gang, a criminal
organization whose members/prospects/associates engaged in acts of violence and other criminal
activities, including, murder, kidnapping, attempted murder, conspiracy to manufacture/distribute
narcotics, and firearms trafficking. At all relevant times, the SNM Gang operated in the District
of New Mexico and elsewhere.

13. SNM, including its leadership, membership, prospects, and associates, constituted an
enterprise as defined in Title 18, United States Code, Sections 1961(4), that is, a group of
individuals associated in fact that engaged in, and the activities of which affected, interstate and
foreign commerce. The enterprise constituted an ongoing organization whose
members/prospects/associates functioned as a continuing unit for a common purpose of achieving
the objectives of the enterprise.

GENERAL BACKGROUND

14. The Syndicato de Nuevo Mexico Gang (“SNM”), Spanish for Syndicate of New Mexico,
is a powerful and violent prison gang which controls drug distribution and other illegal activities
within the New Mexico penal system, and is also involved in street-level narcotics trafficking. It
was formed in the early 1980s at the Penitentiary of New Mexico (PNM) after a prison riot at the
penitentiary in February 1980. During the prison riot, twelve correctional officers were taken
hostage and several of them were seriously assaulted and raped by inmates. Thirty-three inmates
were killed during the riot, and more than two hundred were injured.

15. Following the prison riot, the SNM Gang expanded throughout the New Mexico penal
system and has bolstered as many as 500 members since the early 1980s. Currently, the SNM Gang

39 66

is comprised of at least 200 active members, who are known as “hermanos,” “brothers,” “carnales,”

“dons,” “jefes,” “big hommies,” or “Zia manos” and who control the gang. The SNM Gang
Page | 4
Case 1:19-mj-03189-KBM Document 1 Filed 09/16/19 Page 6 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

operated under a “panel” or “tabla” (Spanish for table) of leaders who issue orders to subordinate
gang members.

16. Despite being imprisoned and being closely scrutinized by prison officials, SNM Gang
leaders manage to convey orders to SNM Gang members and associates throughout the prison
system and outside the prison system through a variety of means, including secret notes, called
“kites,” or “welas,” coded letters, and messages conveyed by complicit visitors. When SNM Gang
members or associates completed their sentences and rejoined their communities, they were

expected to remain loyal to the SNM Gang and work to further the goals of the SNM Gang outside

 

the prison environment. Members who fail to show continued loyalty to the gang are disciplined
in various ways, to include murder and assaults. One of the significant goals of the SNM Gang is
to control and profit from narcotics trafficking.

17. In addition to exerting its control in the New Mexico penal system, the SNM Gang also
operates on the streets of New Mexico by intimidating and influencing smaller New Mexico
Hispanic gangs for the purpose of establishing a larger network for the SNM’s illegal activities. If
a gang does not accede to the SNM Gang’s demands, the SNM Gang assaults or kills the gang’s
members who are not in custody as well as those members who are incarcerated within the New
Mexico penal system. In addition to intimidation through direct assaults, the SNM Gang is also
able to assert control and influence over gang members outside the penal system because gangs do
not want their members outside the penal system to be assaulted or killed, and because the gang
members know that, if they are incarcerated, they will need the protection of the SNM Gang while
they serve their sentences.

18. | The SNM Gang has been and continues to be engaged in a fierce and violent war with rival
gangs, to include the Barrio Azteca, Los Carnales, and Burquefios gangs. Within the prison

system, this rivalry manifested itself in beatings and stabbings, which often result in death. Outside
Page | 5

 
Case 1:19-mj-03189-KBM Document 1 Filed 09/16/19 Page 7 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

the prison system, the SNM Gang fights for control of territory in which to conduct narcotics
trafficking and other crimes, as well as to recruit and influence non-gang members. In addition to
fighting for control over numerous illegal activities and using violence and terror for the purpose
of enriching themselves, the SNM Gang also engages in violence simply to assert its gang identity,
to claim or protect its territory, to challenge or respond to challenges, to retaliate against a rival
gang or member, to gain notoriety and show its superiority over others, and to send a message to
others that it is strong, powerful and not to be provoked.

19. The SNM Gang seeks to maintain its reputation for being strong and powerful and
maintains its membership to continue functioning as an organization in prison and on the streets.
If the SNM Gang is perceived as being weak, then rival gangs can challenge and assault its
members and take over its territory. This can cause the gang to lose membership and eventually
dissolve. The SNM Gang maintains a large membership and a reputation for being strong,
powerful and dominant so that rival gangs will reconsider challenging it and victims/witnesses are
less likely to assist authorities with any prosecution attempts against it. This allows the gang to
grow in strength, thrive in its criminal activity, and dominate its territory. A member of the SNM
Gang is expected to seek out and beat, stab, or shoot rival gang members. Similarly, a member of
the SNM Gang is expected to confront and attack any suspected informants, cooperating witnesses,
or sex offenders.

20. SNM Gang members identify themselves with the Zia symbol and the letters “SNM” or
“S,” which represents the “Syndicato de Nuevo Mexico,” or “Syndicato” which is Spanish for
Syndicate. The SNM Gang members also utilize the number “19” which represents the 19th letter
of the alphabet, “S,” and “505,” which corresponds with the area code for the greater Albuquerque

area. The SNM Gang claims the entire state of New Mexico as its territory, which is broken into

four geographical regions: North, South, East, and West. As with the numbers “19,” and “505,”
Page | 6

 
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 8 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

the letters “S” or “SNM,” the Zia symbol, and the Spanish word “Syndicato” are commonly, but
not exclusively, displayed by SNM Gang members in tattoos, graffiti, drawings, and on clothing,
as a way of displaying affiliation, loyalty, and commitment to the gang.

ROLES OF THE MEMBERS AND ASSOCIATES
21. I believe leaders of the enterprise direct or delegate the power to direct other members of
the enterprise in carrying out unlawful and other activities in furtherance of the conduct of the
enterprise’s affairs.
22. | believe under the direction and leadership of the enterprise, defendant JONATHAN
GOMEZ, a.k.a. “BABY G,” is a member who participated in unlawful and other activities in
furtherance of the conduct of the enterprise’s affairs.

PURPOSES OF THE SNM GANG

23. I believe the purposes of the SNM Gang enterprise include the following:

a. Preserving and protecting the power, territory, reputation, and profits of the
enterprise through the use of intimidation, violence, threats of violence, assaults,
and murder;

b. Promoting and enhancing the enterprise and the activities of its members and
associates through criminal acts, including, but not limited to, murder, attempted
murder, narcotics trafficking, theft of vehicles, robberies and other criminal
activities;

c. Keeping victims, potential victims, witnesses, and community members in fear of
the enterprise and its members and associates through violence and threats of
violence;

d. Protecting the enterprise's members and associates who commit crimes by

hindering, obstructing, and preventing law enforcement officers from identifying
Page | 7
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 9 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

the offenders, apprehending the offenders and successfully prosecuting and
punishing the offenders;
Providing information to members and associates of the enterprise, including those

who are incarcerated, for the purpose of committing acts of violence, robbery,

 

distribution of controlled substances, and other offenses; and
f. Providing financial support and information to SNM Gang members and associates,
including those members and associates who are incarcerated.
MEANS AND METHODS OF THE ENTERPRISE
24. I believe among the means and methods by which the defendant and his associates conduct
and participate in the conduct of the affairs of the SNM Gang are the following:

a. Members and associates of the enterprise commit, conspire, attempt, and threaten
to commit acts of violence, including murders and assaults to protect and expand
the enterprise’s criminal operations.

b. To generate income, members and associates of the enterprise traffic in controlled
substances and extort narcotics traffickers and commit robbery.

c. To perpetuate the enterprise, members and associates of the enterprise discuss the
membership, rules, and enforcement of the rules of the SNM Gang; the status of
SNM Gang members and associates who are arrested or incarcerated; the discipline
of SNM Gang members; SNM Gang members' encounters with law enforcement;
the identities of individuals suspected of cooperating with law enforcement and the
proposed actions to be taken against them; and plans and agreements regarding the
commission of future crimes, including murder, drug distribution, possession of

firearms, and assault, as well as ways to conceal these crimes.

Page | 8

 
 

Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 10 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

d. Members and associates of the enterprise conceal from law enforcement the way in
which the enterprise conducts its affairs; the locations where enterprise members
discuss and conduct the affairs of the enterprise; the locations where enterprise
members store and possess weapons and narcotics; and the locations where
enterprise members maintain the proceeds from narcotics trafficking.

e. Members of the SNM Gang also use violence to impose discipline within the SNM
Gang. Members and associates of the SNM Gang agree to distribute narcotics and
commit other crimes, and to conceal their criminal activities by obstructing justice,
threatening and intimidating witnesses, and other means.

THE RACKETEERING CONSPIRACY

Paragraphs one through twenty-four of this Complaint are re-alleged and incorporated by
reference as though fully set forth herein.

As part of my investigation in this matter, I have acquired substantial information relating
to defendant’s membership and participation in the SNM enterprise including the overt acts set
forth below. I have acquired this information through interviewing numerous SNM gang
members, through discussions with other investigators who themselves have interviewed SNM
gang members, conducted searches of defendant’s prison file, as well personally reviewing NUCD
reports pertaining to the defendant, conducting a review of recorded prison calls and conversations
pertaining to the defendant and others, as well as participating, and reading transcripts of, the prior
trials relating to SNM in which SNM gang members testified, including testimony relating to the
defendant. Based on my investigation, I believe beginning on or about 1980 and continuing
through the present, in the District of New Mexico and elsewhere, the defendant, JONATHAN
GOMEZ, a.k.a. “BABY G,” together with others known and unknown, each being a person

employed by and associated with the SNM Gang, an enterprise engaged in, and the activities of
Page | 9

 
 

Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 11 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

which affect, interstate and foreign commerce, unlawfully, knowingly, and intentionally did
conspire to violate Title 18, United States Code, Section 1962(c), that is, to conduct and participate,
directly and indirectly, in the conduct of the affairs of the SNM Gang enterprise through a pattern
of racketeering activity, as defined in Title 18, United States Code, Sections 1961(1) and (5), which
pattern of racketeering activity consisted of:
1) Multiple acts and threats involving:
a. murder in violation of NMSA 1978, Sections 30-2-1, 30-1-13, 30-28-1, 30-28-2
and 30-28-3;
b. robbery, in violation of NMSA 1978, Sections 30-16-2, 30-1-13, 30-28-1, 30-28-
2 and 30-28-3;
2) multiple acts involving trafficking in controlled substances, in violation of Title 21,
United States Code, Sections 841(a)(1) and 846; and
3) multiple acts indictable under:
a. Title 18, United States Code, Section 1512 (relating to tampering with a witness,
victim, or an informant);
b. Title 18, United States Code, Section 1513 (relating to retaliating against a witness,
victim, or an informant); and
c. Title 18, United States Code, Section 1503 (relating to obstruction of justice).
It was a part of this conspiracy that the defendant agreed that a conspirator would commit
at least two acts of racketeering activity in the conduct of the affairs of the enterprise.
OVERT ACTS
In furtherance of the conspiracy, and to accomplish the object of the conspiracy, I believe

the defendant JONATHAN GOMEZ, a.k.a. “BABY G,” and others known and unknown,

Page | 10

 
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 12 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

committed various overt acts, on or about the following times and dates, in the District of New
Mexico, and elsewhere, including but not limited to the following:

Overt Act 1
In 1980, a group of inmates at the Penitentiary of New Mexico formed the SNM Gang.

Overt Act 2
Beginning in the 1980s, the SNM Gang designated the prison gangs Los Carnales and the Nortefios
as their rivals and issued orders to all SNM Gang members to assault their rivals whenever
possible.

Overt Act 3
Beginning in the 1980s and continuing up to the present time, the SNM Gang established a
hierarchy within the gang, rules and procedures, and recruited street gang members and inmates
from around New Mexico to commit and aid in the commission of robberies, burglaries, assaults,
kidnappings, murders, drug sales, drug smuggling, drug manufacturing, and the intimidation of
witnesses, informants, and rivals, to strengthen and propagate the SNM Gang.

Overt Act 4
On or about May 25, 2002, while incarcerated within the NUCD, JONATHAN GOMEZ, a.k.a.
“BABY G,” was found to be in possession of an escape tool: a hacksaw blade approximately 8
inches in length.

Overt Act 5
On or about July 11, 2002, and while incarcerated within the NUCD, JONATHAN GOMEZ,
a.k.a. “BABY G,” participated in a physical and verbal disturbance at a prison facility with
other SNM members which threatened the security of the facility.

Overt Act 6

Page | 11

 
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 13 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

On or about July 14, 2003, and while incarcerated within the NUCD, JONATHAN GOMEZ,
a.k.a. “BABY G,” was involved in a physical altercation with SNM member J.G. during which
both sustained injuries.

Overt Act 7
On or about June 25, 2006, and while incarcerated within the NUCD, JONATHAN GOMEZ,
a.k.a. “BABY G,” wrote a letter to SNM member J.R. discussing gang politics between the
SNM and Los Padillas gangs.

Overt Act 8
On or about February 11, 2007, and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G,” wrote a letter to SNM member G.M. during which he discussed
the whereabouts of another SNM member.

Overt Act 9
On or about December 15, 2009, and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G,” was found to be under the influence of opioids.

Overt Act 10
At an unknown time, but after 2011, and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G,” signed a petition to New Mexico Corrections Department
administrators to release Anthony Ray Baca, a.k.a. “Pup,” from segregation; the petition stated
that rumors of internal conflict within the gang were false and was intended to show solidarity
among the gang and respect for Baca.

Overt Act 11
Prior to July 2012, JONATHAN GOMEZ, a.k.a. “BABY G,” while incarcerated within the
NMCD, told M.A. that Anthony Baca, a.k.a. “PUP,” wanted J.M. killed, and that it was to be

done on Anthony Baca’s, a.k.a. “PUP’s,” orders.
Page | 12

 

 
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 14 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

Overt Act 12

Prior to July 2012, JONATHAN GOMEZ, a.k.a. “BABY G,” put a “hit” out on M.A.

 

Overt Act 13
At an unknown time, but after 2012 and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G,” signed a birthday card to Anthony Ray Baca, a.k.a. “Pup,” with
other SNM members; the card was sent to show solidarity and respect for Baca.

Overt Act 14
On or about October 23, 2013 and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G,” assaulted a correctional officer, refused to be searched, and was
subsequently found to be in possession of heroin and Suboxone.

Overt Act 15
At an unknown time, but after 2014 and while incarcerated within the NMCD, M.R., a.k.a.
“Blue” and F.G. a.k.a. “Frankie G” sent paperwork regarding P.S. from the North Facility in
Santa Fe to JONATHAN GOMEZ, a.k.a. “BABY G” at the Southern New Mexico
Correctional Facility in Las Cruces; the paperwork indicated P.S. had cooperated with law
enforcement.

Overt Act 16
At an unknown time, but after 2014 and while incarcerated within the NUCD, JONATHAN
GOMEZ, a.k.a. “BABY G” “fished” (transferred) legal paperwork regarding P.S. to E.M.,
a.k.a. “Drama;” the paperwork indicated P.S. had cooperated with law enforcement and was
transferred to justify a “hit” on P.S.

Overt Act 17

At an unknown time, but after March 2014, JONATHAN GOMEZ, a.k.a. “BABY G” sent a

“kite” (written message) to Rudy Perez, a.k.a. “Ru-Dog,” reassuring Perez that GOMEZ did not
Page | 13

 

 
Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 15 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

think he had “snitched” against the SNM gang in the murder of J.M., despite rumors to the
contrary.

Overt Act 18
In July 2015, while incarcerated within the NUCD, JONATHAN GOMEZ, a.k.a. “BABY G,”
and SNM Gang Member L.U. discussed the fact that SNM Gang leader Anthony Ray Baca,
a.k.a. “Pup,” had sent word via GOMEZ to hit inmate J.R. once a lockdown was lifted. The hit
on inmate J.R. had been a standing order within the SNM Gang for more than ten years, having
originally been called by SNM Gang leader G.A., a.k.a. “Styx.”

Overt Act 19
In 2015, JONATHAN GOMEZ, a.k.a. “BABY G” and L.U., while incarcerated within the
NMCD, tasked SNM Gang member Conrad Villegas to assault J.R.

Overt Act 20
In March 2015, JONATHAN GOMEZ, a.k.a. “BABY G,” while incarcerated within the
NMCD, wrote a letter to Anthony Ray Baca, a.k.a. “Pup” discussing gang business.

Overt Act 21
On or about July 13, 2015, SNM Gang member Conrad Villegas assaulted inmate J.R. on orders
from JONATHAN GOMEZ, a.k.a. “BABY G,” and L.U.

Overt Act 22
At an unknown time, but prior to 2015, Anthony Ray Baca, a.k.a. “Pup,” and JONATHAN
GOMEZ, a.k.a. “BABY G,” established a secret code to use when writing/talking to each other
to conceal gang business from law enforcement detection.

Overt Act 23
On or about December 7, 2015, JONATHAN GOMEZ, a.k.a. “BABY G,” while incarcerated

within the NMCD, possessed several “kites” discussing SNM gang business.
Page | 14

 
 

Case 1:19-mj-03189-KBM Document1 Filed 09/16/19 Page 16 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

Overt Act 24
On or about August 22, 2016, JONATHAN GOMEZ, a.k.a. “BABY G,” while incarcerated
within the NMCD, possessed a notebook in his prison cell containing names and addresses of
fellow SNM gang members.

Overt Act 25
At a time unknown, but between 2013 and 2014, JONATHAN GOMEZ, a.k.a. "BABY G,"
while incarcerated within the NMCD, ordered B.C. to murder V.C.

Overt Act 26
At a time unknown, but between 2012 and 2014, JONATHAN GOMEZ, a.k.a. "BABY G,"
while incarcerated within the NMCD, posed in a group photo with other members of the SNM to
show solidarity as a gang.

CONCLUSION:
25. Based on the information herein, I believe that there is probable cause to charge
JONATHAN GOMEZ, a.k.a. “BABY G,” with a violation of 18 U.S.C. § 1962(d) - RICO
Conspiracy, and that the violation(s) took place within the District of New Mexico and
elsewhere.
Respectfully submitted,

SS

Thomas C. Neale
FBI Special Agent

Oy and "wel on September 16, 2019:

The Honorable Karen B. Molze
United States Magistrate Judge
District of New Mexico

 

Page | 15
